UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 September 9, 2010 Date of report (Date of earliest event reported) L & L Energy, Inc. (Exact name of Registrant as Specified in Charter) Nevada 000-32505 91-2103949 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation) 130 Andover Park East, Suite 200, Seattle WA 98188 (Address of principal executive offices) (Zip Code) (206) 264-8065 Registrants telephone number, including area code (Former Name or Former Address, If Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The Companys 2010 Annual Meeting of Stockholders was held on September 9, 2010. The following three proposals were submitted to the stockholders of the Company for votes, with the following results: Proposal 1: Election of Seven Directors The Companys stockholders elected Dickson V. Lee, Shirley Kiang, Norman Mineta, Ian Robinson, Dennis Bracy, Edward L. Dowd, Jr. and Robert W. Lee to the Board of Directors (the seven individuals receiving the highest number of votes cast, as set forth below): votes for abstentions broker non-votes Dickson V. Lee Shirley Kiang Norman Mineta Ian Robinson Dennis Bracy Edward L. Dowd, Jr. Robert W. Lee Mr. Joseph J. Borich withdrew his candidacy for a directorship prior to the 2010 Annual Meeting of Stockholders. Therefore, he was not considered as a candidate for re-election. Proposal 2: Approval of 2010 Stock Incentive Plan The Companys stockholders approved the 2010 Stock Incentive Plan, with the votes cast in favor of the proposal exceeding the votes cast against it. votes for votes against abstentions broker non-votes Proposal 3: Ratification of Appointment of Auditor The Companys stockholders ratified the appointment of Kabani & Co as the Companys independent registered public accounting firm for the fiscal year ending April 30, 2011, with the votes cast in favor of the proposal exceeding the votes cast against it. votes for votes against abstentions broker non-votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. L & L ENERGY, INC. (Registrant) Date: September 14, 2010 By: /s/ Dickson V. Lee Dickson V. Lee, Chief Executive Officer
